Citation Nr: 0332870	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for the receipt of 
educational assistance benefits pursuant to Chaper 30, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant had active service from September 9, 1986, to 
August 9, 1989.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an undated 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.




FINDINGS OF FACT

1.  The appellant began active duty on September 9, 1986, 
with a three-year obligated period of active service.

2.  The appellant served 2 years, 11 months and 1 day of 
active duty prior to his receipt of a general discharge under 
honorable conditions effective August 9, 1989, with 
"misconduct-pattern of misconduct" recorded as the 
narrative reason for separation on his Form DD-214 
Certificate of Release or Discharge from Active Duty.

3.  On October 26, 2001, the appellant's service 
characterization was upgraded to an honorable discharge, with 
"misconduct" noted as the narrative reason for separation 
on his revised Form DD-214 Certificate of Release or 
Discharge from Active Duty.

4.  The evidence of record does not indicate that the 
appellant was discharged from service for: the convenience of 
the Government; hardship; a service-connected disability; a 
medical condition that preexisted service and not 
characterized as a disability; or a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty. 


CONCLUSION OF LAW

The basic eligibility criteria for the receipt of educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3011 (West 
2002); 38 C.F.R. §§ 21.7040(a), 21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that prior to the origination of the 
claim now on appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  To implement the provisions of the VCAA, VA 
also promulgated regulations, now codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  In this case, the 
Board finds that the RO has satisfied its duties to inform 
and assist the appellant to the extent required by law.  The 
record reflects that the RO notified the appellant of the 
requirements for the benefits sought on appeal.  In addition, 
the RO informed the appellant that his claim was denied 
because under applicable VA law, his service record renders 
him ineligible for the benefits he seeks on appeal.  In a 
case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Livesay v. Principi, 15 Vet. App. 
165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board has decided the appeal on the current 
record, and will deny the claim solely because of a lack of 
entitlement under the law.  

The appellant has applied for basic educational assistance 
under the provisions of Title 38, Chapter 30 (Chapter 30), 
which provides for an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  
This program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates and not preceding certain prescribed 
dates, or meeting certain other exceptional criteria.  See 38 
U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040(a), 21.7042 
(2003).

First, the Board observes that generally, an individual only 
has 10 years from the date of his last pertinent discharge 
from active service in which to utilize any Chapter 30 
educational assistance benefits to which he may be entitled.  
In the present case, this means that the appellant would not 
be legally permitted to receive Chapter 30 benefits for his 
pursuit of any approved educational program on and after 
August 10, 1999, his original delimiting date.  Extensions of 
this delimiting date are possible under certain 
circumstances, however, including after the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a Board established under 10 
U.S.C.A. § 1552 or § 1553 (West 2002), or because of other 
corrective action by competent military naval, or air 
authority.   Here, although the delimiting date has passed, 
the Board will still entertain the appellant's claim for 
educational benefits, as the evidence reflects that his 
discharge documentation was recently modified by his service 
department, in October 2001.  VA law provides that, if 
eligible, the appellant may receive educational assistance 
benefits for up to 10 years after the date his discharge was 
modified, even though this time may extend past his original 
delimiting date.  See 38 C.F.R. § 21.7050(f) (2003); but see 
38 C.F.R. §§ 21.1032(b), 21.7051 (2003).

An individual may be entitled to educational assistance under 
Chapter 30 if that person first entered on active duty as a 
member of the Armed Forces after June 30, 1985, or was 
eligible for educational assistance allowance under Chapter 
34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1) (West 
2002); 38 C.F.R. § 21.7040 (2003).  In this case, the 
evidence of record indicates that the appellant began active 
duty on September 9, 1986.  Accordingly, he may qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1).

In addition, the evidence must show that after June 30, 1985, 
an individual served at least three years of continuous 
active duty, or in the case of an individual whose initial 
period of active duty was less than three years, that he 
served at least two years of continuous active duty and 
thereafter was discharged from active duty with an honorable 
discharge.  38 U.S.C.A. § 3011(a)(1)(A)(i) (West 2002); 38 
C.F.R. § 21.7040(a) (2003).  In this case, the evidence 
reflects that the appellant's initial obligated period of 
active duty was three years, but that he only served 2 years, 
11 months and 1 day of active duty prior to his discharge.  
Accordingly, he is not eligible for educational benefits 
under these particular provisions.  

An individual who does not qualify for Chapter 30 benefits 
under the above provisions, however, may still be entitled to 
receive benefits if he was discharged or released from active 
duty for a service-connected disability, for a preexisting 
medical condition not characterized as a disability, for 
hardship, for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty, for the convenience of the Government after serving 
30 months of a three-year enlistment or 20 months of a less 
than three-year enlistment, or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii) (West 2002).  In this 
case, unfortunately, the evidence does not indicate that the 
appellant's release from service occurred for any these 
reasons; the evidence instead shows that he was separated 
from service due to misconduct. 

The appellant's original Form DD-214 Certificate of Release 
or Discharge from Active Duty showed the appellant to have 
had active service from September 9, 1986, to August 9, 1989, 
for a total of 2 years, 11 months and 1 day.  The character 
of service for this period was recorded as "under honorable 
conditions."  The narrative reason for separation was listed 
as "misconduct-pattern of misconduct."

The appellant applied for an upgraded discharge on September 
17, 2001.  As a result, his character of service was upgraded 
to "honorable" on October 26, 2001.  The narrative reason 
for separation was also revised, to "misconduct."

In light of the applicable criteria, the Board finds that the 
appellant is ineligible to receive Chapter 30 educational 
assistance benefits.  The Board acknowledges the appellant's 
disagreement with this result, as set forth in his notice of 
disagreement and substantive appeal.  The law's requirements 
for eligibility for the receipt of Chapter 30 educational 
assistance benefits, however, are clear, and are premised 
initially on qualifying service, which the appellant does not 
have in this case.  Because the appellant did not complete 
his initial three-year period of active service, he must have 
been released from service prior to that time for one of the 
reasons cited at 38 U.S.C.A. § 3011(A)(1)(a)(ii).  Here, 
although the appellant's discharge was upgraded to honorable, 
the narrative reason for his separation from service was 
slightly modified, but not changed, and still reflects his 
release from active service based upon misconduct.  
Furthermore, it is not within the purview of the Board to 
make any determination as to the propriety of the appellant's 
documented reason for separation from service.  Again, in 
cases such as this, where disposition is based on the law, 
and not on the facts of the case, the appellant's claim must 
be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to basic eligibility for the receipt of 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



